Title: To Thomas Jefferson from D.B. Lee, 15 April 1822
From: Lee, D.B.
To: Jefferson, Thomas


                        Sir
                        
                            Philadelphia
                            April 15th 1822
                        
                    Were I not perfectly convinced of your entire devotion to the welfare and honor of your Country, and the genuine patriotic zeal which you have heretofore displaying in fostering the rising genius of America; I should not dare solicit your patronage in the case which I am now going to lay before you—But being penetrated with the most profound conviction, of your truly philosophic mode of deciding on any new theory: And knowning that you are too great a philosopher to suffer your mind to be bound in the vulgar fetters of prejudice which limits our researches for knowledge within the failing erected By our forefathers—I shall (although not favored with the honor of your personal acquaintance) submit to you the outlines of the plan of a machine which I have invented for Navigating the Atmosphere and respectfully solicit your patronage—The art of Navigating the atmosphere has been my constant study with little exceptions from my earliest childhood—But being branded for a fool by every person to whom I revealed my project; I kept it almost an entire secret till early in the year 1819—I had previous to that devised a plan by which I believed, and still do believe that a Balloon may be propeled and steered in any direction with considerable facility—And likewise anothir plan of far greater importance by which a man can traverse the air in any direction at will, by mechanical power alone, in perfect safety, regardless of threatening clouds or stormy winds—But having spent so much time and money in forming my plans and trying experiments, and not being one of fortunes favorites—I had not the means of putting my plans in opperation—But being determined to complete the business— I therefore at the time before mentioned (1819) applyed to several individuals for assistance, most of whom were so prejudiced against the very idea of flying that they would not even give me a hearing—I however found one man who agreed to furnish money to construct  a Balloon with the necessary apparatus to propel and steer it—I took him at his offer, knowing that if I succeeded in that, I could then without difficulty raise the trifling sum necessary to complete my favorite object of constructing a machine to navigate the air on mechanical principles—I constructed a Balloon with all the necessary apparatus for flying and fixed a day for my first aerial excursion, with the most sanguine expectations that I should soon soar in the uper regions of the atmosphere and shew to the world that the Americans could do that which other nations had attempted without success—But I was doomed to a more luckless fate—While inflating the Balloon, an accident happened to the apparatus for preparing the gas which delayed the opperation for several hours—and some of the people who were assembled to witness the experiment being ignorant of the subject, and disappointed and dissatisfied with the delay—rushed in upon the Balloon in a mob, and completely destroyed it—This so discouraged my patron, that, notwithstanding he believed the thing practicable he would give me no more assistance—Since that time I have mentioned my plan to different people but without success—I have been rather unguarded in speaking publicly of the certainty of success, not thinking that I had a rival in the business till quite recently, when James Benets memorial to congress appeared in the News papers—I then (as you perhaps already know) sent a memorial to congress in opposition to Benet—Benet informs me that he has studied on the business several years, but I believe that his plan was not matured untill he obtained information from me—But still from some circumstances I am induced to believe that he is not master of my whole plan, and I am doubtful whether he has a sufficient idea of it, so that he can succeed. for, could he do it, as he is rich, it would not be delayed.James Benet is an Irishman by birth, and has resided for many years in England—I would therefore call your particular attention to the honor of the invention which he says in his memorial “shall be confered on the United States”—Pray Sir, how can he confer this honor on the United States—Congress can pass an act granting the right to him, and by that means confer the pecuniary emoluments on him—But it is impossible for him to confer the honor on the United States, for should there be an act passed in his favor by which congress should declare to the world that he was the inventor—that country which gave birth to his intelects, or that in which those intelects were matured and brought to perfection will claim the honor of all inventions made by him—Benet expects soon to return to England, and what then, let me ask will he be to this country—Is it possible that under such circumstances he can confer the honor of the invention on the United States—Born in the British dominions, and residing there to the age of thirty, then coming to this country and spending some few years, then returning to England to spend the remainder of his days—What is he at last but an Englishman—England will claim, and on good ground, should an act be passed in Benets favor the sole honor of the invention.—It is believed that Franklin made many discoveries on electricity in Europe, but notwithstanding that America claims all inventions made by him—It will be the same in this case; if Congress pass an act in Benets favor the honor if there is any attached to it, is immediately confered on England or Ireland—But it is doubtful whether congress make any grant to either of us until the machine is in actual operation—Benet has a machine nearly finished, but as I have not seen it, I do not know whether it is on any plan that will succeede—Had I the money necessary to construct a machine, I could build one and appear before Congress with it, before their session closes—But for the want of three or four hundred Dollars, I shall be under the necessity of delaying the business—and perhaps by that means loose my right to this machine which has already cost me several thousand Dollars—And if Benet should take advantage of my poverty, and secure the right to himself, which I am confident he will—the United States will surely loose the honor of the invention—I estimate the expense of these Machines (of a size for one man) at from one hundred and fifty to two hundred Dollars—but, as the first of any machines whatever always cost nearly double what they may be built for afterwards, I have calculated that it would require about three or four hundred Dollars to build the first—I have made experiments at different times on this machine and from the result of those experiments I have not a doubt but it will opperate agreable to my wishes—I have given you this brief account of my progress in this business that you might have some knowledge of the nature of my claim to the invention—I likewise refered to the pedigree of Benet, not through any ill will to him on account of his being a forreigner—but merely to appraise you of the danger there was of another nation claiming the honor of the invention—and likewise to shew you the trick which he intended to have played upon our Government by making a pretence of confering the honor of this invention on the United States, when he must have known that if his petition was granted the honor of the discovery would have reverted to his native country—I commenced this letter with an intention of giving you a succinct account of the form and opperation of this machine—But having already nearly filled my paper I shall be under the necessity of dismissing  the subject with a few remarks only—In the first place I consider it as one of the great laws of nature from which there is not deviation, that all animal beings perform their visible functions on mechanic principles—The nicer points, or what might be called invisible opperations, or first causes of visible actions, are not necessary to be discussed for the present purpose—I presume Sir, you will consider with me when I say that all birds and insects fly on pure mechanic principles—for it is found by a careful examination of the subject, notwithstanding there appears to be a considerable difference in the opperations of different insects, and birds, in flying, that they  all fly on the same principle, with some verry trifling difference in the mode of application—Having ascertained the precise form of a bird, and all its opperations in flying, in their nicest mannerism, we then have nothing more to do, to compleate the art of flying, than to copy this exactly by machinery—But as there are some parts which I found verry difficult, if not impossible to imitate—I have deviated in other points to endeavour to obviate the difficulties which at first appeared insurmountable—One great difficulty is a want of strength sufficient to correspond with the weight of the man and machines—But this difficulty I have in part obviated by a greater extension of surface, to rest on the atmosphere while the wings  are ascending—I have tried this machine in several different forms—I have three distinct plans either of which may answer—A superficial view of the one on which I rely with perfect confidence of success, would be as follows—The body, or gondola, bears some resemblence to the shape of a boat—the size about eight feet deep, three feet broad, and at top from sixteen to twenty feet long—This is made of as light materials as possible—in the middle where the Aeronaut stands, or sits, it is made sufficiently strong to support him and the machinery with which he   the wings—this is covered with silk except a window on each side near the middle—On the top of this gondola, laying nearly horizontal, (but not perfectly, the front end being  elevated, say five degrees,) is placed an Oval sheet  of silk: enclosing a verry light frame—this sheet or platform may be from ten to twelve feet broad and from twenty to twenty four feet long—Across the center of this from side to side, the frame is sufficiently strong to support the wings, which are attached to each extremity or side—this top part is braced down to the bottom of the gondola to keep it permanent together—The wings for want of room to give a more perfect description I will compare, both in shape and motion, to the wings of an eagle—the comparison would however been more accurate to have said the wings of a raven, which they verry nearly resemble, particularly in motion—There is a ruder like the  of a bird extending back from the top part or sheet, as I before called it, this is to steer it up or down—There is another ruder extending from the back part of the gondola, by which it is steered to the right or left—The description  I have given is verry imperfect—but if from the above  outlines of the plan, you think the thing practicable—or that the theory is sufficiently plausible to merit an experiment—you are respectfully requested to patronize it, in such means as your wisdom shall dictate—All favors received will be duly appreciated—and (should I be enabled to compleate the business) amply repaid—If you condescend to answer this, please direct to David B. Lee PhiladelphiaI am Sir, With Due Consideration of Respect, Your Obedient Servant
                        D. B.  Lee